In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00420-CV
     ___________________________

GARTH RAYMOND PROIETTI, Appellant

                      V.

    LORIE ANN PROIETTI, Appellee




  On Appeal from the 322nd District Court
          Tarrant County, Texas
      Trial Court No. 322-587262-15


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Appellant Garth Raymond Proietti filed a timely notice of appeal from the trial

court’s November 19, 2018 “Order on Motion for Declaratory Judgment and Motion

for Modification of Spousal Maintenance.” The trial court subsequently granted

Appellant’s motion for new trial on January 31, 2019, while it still had plenary power

over the case. See Tex. R. Civ. P. 329b(e).

       On February 6, 2019, we informed the parties that it appeared the trial court’s

granting of the motion for new trial rendered this appeal moot and that the appeal

would be dismissed as moot unless, on or before February 19, 2019, any party desiring

to continue the appeal filed a response showing grounds for continuing the appeal.

Neither party filed a response.

       Accordingly, on this court’s own motion, we dismiss this appeal as moot. See

Tex. R. App. P. 42.3(a), 43.2(f).

                                                     Per Curiam

Delivered: March 28, 2019




                                              2